DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-12 and 17-20 in the reply filed on 06 December 2021 is acknowledged.  The traversal is on the ground(s) that no serious burden would attach to examination of all presented claims (see Response at Pgs. 2-3).  This argument is not found persuasive because the identified groups of claims are directed to differing statutory classes of invention, i.e. – device and process.  Search and examination for one statutory class is not necessarily exhaustive of search and examination of the other.  Moreover, the process recited by Claims 13-16 herein can be conducted with a type of apparatus different than that recited by the apparatus of Claims 1 and 17.  Specifically, the gas recovery element of Claims 1 and 17 is not a required feature of Claim 13.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 January 2021 has been considered by the examiner.
Claim Interpretation
	Claims 8 and 10 each recite a part object.  References to “a part” are understood to be the workpiece of the device of Claim 1.
Claim Objections
	Claim 11 objected to because of the following informalities:  The claim should state that the “… recovery nozzle is protected from …”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1, 4-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by US 2006/0081174 to Z. Baran (“Baran”).
	With regard to Claims 1 and 5, Baran teaches a gas recovery nozzle comprising a tubular main body attached-to and surrounding a cold spray (supersonic) nozzle having a first end with angled walls at an opening defining a gas flow path from the supersonic nozzle (see Abstract; FIGs. 1-2; ¶ [0013]).  According to Baran, the recovery nozzle comprises a passage extending therethrough and a surrounding cavity defines a flow path for gas collected from the spray nozzle 
	With regard to Claim 4, Baran teaches atmospheric air as a carrier gas (see ¶ [0015]), thus the reference teaches gas comprising nitrogen as claimed.
	With regard to Claim 8, Baran teaches the open end of the cavity at the interface with a workpiece comprises curved walls (see FIG. 2).
	With regard to Claim 9, Baran teaches the open end of the cavity extends farther distally than the opening at the first end (see FIG. 2).
	With regard to Claim 10, Baran teaches a flexible coupling attached to the first end of the recovery nozzle at a workpiece interface (see ¶ [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baran.
	With regard to Claim 3, Baran does not expressly teach a movable gas recovery tank as claimed; however it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed known storage devices (e.g. gas cylinders) attached to the gas subsystem of Baran in order to facilitate gas recovery operations.
3.	Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Baran as applied to Claim 1, and further in view of US 5,795,626 to Gabel et al. (“Gabel”).
	With regard to Claim 2, Baran suggests the utility of compressing collected gas (see ¶ [0019]); however the reference does not expressly teach a compressor component of the gas recovery subsystem.  Gabel is similarly directed to recovery of materials during supersonic spray operations, and teaches an attachable recovery nozzle therefor (see Abstract; FIG. 3).  The recovery nozzle of Gabel recovers process gas and transports it to a compressor (see FIG. 7).  The recovery nozzle is mounted to the spray nozzle via struts and is configured to optimize fluid dynamics of the spray operation (see Col. 15, Lns. 5-11).  Thus the mounting of the recovery nozzle of Gabel and struts therefor are understood to perform a degree of gas diffusion in service of changing flow dynamics of the recovered gas as claimed.  It would have ben obvious to one of 
With regard to Claims 6-7, Baran does not expressly teach removability of the recovery nozzle as claimed.  According to Gabel, recovery includes capture and compression of carrier gases, and entails reduction in noise associated with supersonic spraying (see FIG. 7; Col. 9, Ln. 61 through Col. 10, Ln. 12).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Baran to be detachable, as taught by Gabel, with a reasonable expectation of success.  Such modification would render obvious advantages such as the utility of having a single recovery nozzle for a variety of supersonic spray devices.
4.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Baran as applied to Claim 1, and further in view of JP 2009-000632 to Ogawa et al., a translation of which is referred-to herein and provided herewith, (“Ogawa”).
	With regard to Claims 11-12, Baran does not expressly teach a heat transfer device as claimed.  Ogawa is directed to a cold spray nozzle, and teaches provision of a liquid cooling system to prolong nozzle life (see Abstract; FIG. 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated a liquid cooling system with the nozzle and recovery nozzle of Baran, as taught by Ogawa, in order to prolong the operational lives thereof.
5.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0052824 to Venkatachalapathy et al. (“Venkatachalapathy”) in view of Baran.
With regard to Claims 17-18, Venkatachalapathy is directed to a cold spraying device, and teaches a robotic system and control thereof comprising a robotic positioning arm for precise cold spray operations (see Abstract; FIGs. 5-7 ¶¶ [0011]-[0012], [0021]).  According to Venkatachalapathy, a desired feature of cold spraying operations is recovery and recycling of carrier gas (see ¶ [0029]); however the reference does not teach a recovery nozzle as claimed.  As discussed re: Claim 1, Baran teaches a recovery nozzle as claimed.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the recovery nozzle of Baran in the robotic system of Venkatachalapathy in order to conduct gas recovery during spray operations.
	With regard to Claim 19, cold spraying is a well-understood process as described, e.g., by Venkatachalapathy by reference to the prior art at ¶ [0004].  Notably, Venkatachalapathy cites US 5,302,414 to Alkhimov et al. commonly regarded as seminal work in the art.  The features of Claim 19 are understood to recite the basic tenets of cold spraying as evidenced by the prior art.  Accordingly, to the extent that such features are not expressly disclosed by Venkatachalapathy, the same are understood to be implicit therein and thus within the ambit of one of ordinary skill in the art at the time the invention was filed.
6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatachalapathy in view of Baran as applied to Claim 17, and further in view of US 2019/0235477 to Widener et al. (“Widener”).
	With regard to Claim 20, Venkatachalapathy and Baran do not teach a condenser and purifier as claimed.  Widener is directed to cold spray systems, and teaches a processing circuit comprising a condenser and purifier to facilitate recycling of process gases (see Abstract; FIGs. 1, 3; ¶ [0017]-[0018]).  Widener does not expressly teach portable storage units; however, as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715